             Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION

                                     Plaintiff
                                                                 CIVIL ACTION NO. 3:17-CV-08223
v.                                                               (PKC)

MOHAMMED ALIRASHID

                                     Defendant




                                   DECLARATION OF ROBERTO FINZI
            I, ROBERTO FINZI, hereby declare as follows:

            1.      I am a partner in the law firm Paul, Weiss, Rifkind, Wharton & Garrison LLP

     ("Paul, Weiss"). I have personal knowledge of the facts set forth below.

            2.      In or around May 2013, in the context of a larger engagement, Apollo Global

     Management, LLC ("Apollo") retained Paul, Weiss to assist it in a review of expenditures and

     reimbursement requests submitted by then-Apollo employee Mohammed Ali Rashid. In addition

     to other Paul, Weiss attorneys, I worked on that review.

            3.      On or about July 1,2013, together with others, I met with Mr. Rashid to discuss

     his expense reimbursements. At the outset of the meeting, I gave Mr. Rashid an "Upjohn

     warning," informing him, in substance: that Paul, Weiss represented Apollo, not him; that the

     conversation during the meeting was privileged; that any privilege belonged only to Apollo; and

     that Apollo could waive the privilege at any time and at its sole discretion.

            4.      On or about July 3, 2013, Mr. Rashid sent an email advising me (and others) that

     he had retained Daniel Zelenko of Crowell & Moring LLP ("Crowell & Moring").
        Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 2 of 15




       5.      In the ensuing months I participated in (and am otherwise aware of) written and

verbal communications between Crowell & Moring and Paul, Weiss. I viewed those

communications as being between two separately represented parties, and did not view them as

privileged. I do not recall thinking of or approaching those discussions as settlement discussions.

       6.      Documents reflect that on or about July 8, 2013, Paul, Weiss engaged BDO

Consulting, a division of BDO USA, LLP, to assist Paul, Weiss in the review of Mr. Rashid's

expenses for Apollo.

       7.      On or about July 9, 2013, Paul, Weiss and Crowell & Moring executed a

confidentiality letter agreement governing the confidentiality of documents provided by Paul,

Weiss and/or Apollo to Crowell & Moring. A true and correct copy of this confidentiality letter

agreement is attached as Exhibit 1.

       8.      During subsequent email communications between Crowell & Moring and Paul,

Weiss, Crowell & Moring at times wrote in the subject line or body of emails, "Common Interest

Privileged - Apollo," or "Common Interest Privilege Document."

       9.      I do not recall any common interest or joint defense agreement between Crowell

& Moring and Mr. Rashid on the one hand and Paul, Weiss and Apollo on the other. On or

about August 1, 2013, a Paul, Weiss lawyer working with me on the review of Mr. Rashid's

expenses sent Crowell & Moring an email stating that Paul, Weiss "would like to remind you

that we are not in a position to enter in a joint defense agreement with your client. We are

willing to accept the information you provided on the same basis as the interview we conducted

with [Mr. Rashid]. The information is considered privileged, however, the privilege belongs to

Apollo. Apollo may choose to waive this privilege without [Mr. Rashid]'s consent, and [Mr.

Rashid] will not have a say in the disclosure of this information, if the company chooses to waive

the privilege." A true and correct copy of this email is attached as Exhibit 2.

        10.    I have seen an October 5, 2016 letter Paul, Weiss sent the Securities and

Exchange Commission (the "SEC") stating that Paul, Weiss was producing to the SEC "email
                                                 2
        Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 3 of 15




communications (and any attachments) between Paul, Weiss lawyers and [Mr.] Rashid's lawyers

at Crowell & Moring LLP concerning an investigation into Mr. Rashid's expenses in the latter

part of 2013." The letter also stated that "Mr. Rashid's lawyers have advised us that they are not

waiving any right to assert that any of the enclosed materials are subject to a common interest

privilege and have asked us to withhold any email communications between their firm and ours

before the afternoon of August 1, 2013 on the basis of such a privilege. We have not withheld

any responsive materials on privilege grounds." A true and correct copy of this letter is attached

as Exhibit 3.

        11.     I have seen a March 1,2017 email that Paul, Weiss sent to the SEC "to

memorialize our recent discussions [with the SEC] concerning privilege." The email stated,

among other things, "It is Apollo's position that from the point in time that Ali Rashid retained

Crowell & Moring as counsel, in early July 2013, that communications between Paul, Weiss, on

the one hand, and Crowell & Moring, on the other, on matters concerning Mr. Rashid's T&E

charges are not subject to a common-interest privilege." A true and correct copy of this email is

attached as Exhibit 4.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       October 15, 2018



                                                          •WtO^
                                                  Roberto Finzi
Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 4 of 15




    EXHIBIT 1
                            Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 5 of 15



PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP                                                                          MATTHEW W ABBOTT
                                                                                                                      ALLAN J ARFFA
                                                                                                                                                          JEH C JOHNSON
                                                                                                                                                          MEREDITH J KANE
                                                                                                                      ROBERTA ATKINS                      ROBERTA A KAPLAN
                                                                                                                      DAVID J BALL                        BRAD S KARP
1 2 8 5 A V E N U E OF T H E A M E R I C A S       U N I T 3 6 0 1 , OFFICE TOWER A, BEIJING FORTUNE PLAZA            JOHN F 8AUGHMAN                     J O H N C KENNEDY
                                                                                                                      LYNN B BAYAUD                       ALAN W KORNBERG
NEW YORK, N E W YORK 1 0 0 1 9 - 6 0 6 4                                       NO 7 DONGSANHUAN ZHONGLU               DANIEL J SELLER                     DANIEL J KRAMER
                                                                                                                      CRAIG A BENSON                      DAViD K LAKHDHIR
                                                                                          CHAOYANG DISTRICT           MITCHELL L SESG                     STEPHEN P L A M B '
T E L E P H O N E ; 1212) 3 7 3 - 3 0 0 0                                                     BEIJING 1OOO20          MARK S BERGMAN                      JOHN E LANGS
                                                                                                                      BRUCE BIRENBOIM                      DANIEL J LEFFELL
                                                                                PEOPLE'S REPUBLIC OF CHINA            H CHRISTOPHER HOEHNING              XIAOYU GREG LIU
LLOYD K GARRISON              09fl.6-]99l}                                                                            ANQELO BONVINO                      JEFFREY D MARELL
                                                                                TELEPHONE (80*10) 5 6 2 8 - 6 3 0 0   JAMES L BROCHIN                     MARCO V MASOTT1
RANDOLPH £ PAUL               (194 6-1956)                                                                            RICHARD J BRONSTEIN                 EDW»N S MAYNARD
S1WQN H RIFKIND               (t950-t99S)                                                                             DAVID W BROWN                        DAVID W MAYO
                                                                                                                      SUSANNA M BUERGEL                    ELIZABETH R MCCOLM
LOUIS S WEISS                 11927-1950)                         I 2 T H FLOOR, HONG KONG CLUB BUILDING              PATRICK S CAMFBEL-L*                 MARK F MENDELSOHN
                                                                                  3A CHATER ROAD, CENTRAL             JESSICA S CAREY                     WILLIAM B MICHAEL
JOHN F WHARTON                (1327-1977)                                                                             JEANETTE K CHAN                     TOBY S MYERSON
                                                                                               HONG KONG              YVONNE Y F CHAN                     CATHERINE NYARADY
                                                                                                                      LEWIS R CLAYTON                     JOHN J O'NEIL
                                                                                TELEPHONE (852) 2846-03OO             JAY COHEN                            ALEX YOUNG K OH
                                                                                                                       KELLEY A CORNISH                    BRAD R OK UN
                                                                                                                      CHRISTOPHER J CUMMINGS               KELLEY 0 PARKER
                                                                                                                      CHARLES E OAVIDOW                    MARC E PERLMUTTER
                                                                                            ALDER CASTLE              DOUGLAS R DAVIS                     VALERIE E RADWANER
                                                                                                                      THOMAS V DE LA BAST1DE III          CARL L REISNER
                                                                                         10 NOBLE STREET              ARIEL J DECKELBAUM                  WALTER G RICC1ARD1
WRITER'S PIRECT DIAL NUMBER                                                         LONDON ECZV 7JU, U K              ALICE BELISLE EATON                  WALTER RIEMAN
                                                                                                                      ANDREW J EHRLICH                     RICHARD A ROSEN
                                                                               TELEPHONE 144 20) 7367 I fiOO          GREGORY A EZR1NG                     ANDREW N ROSENBERG
                                                                                                                       LESLIE GORDON FAGEN                JACQUELINE P RUBIN
                                                                                                                      MARC FALCONE                         RAPHAEL M RUSSO
                                                                                                                      ANDREW C FiNCH                      JEFFREY D SAFERSTEIN
                                                                                 FUKOKU SEIMEI BUILDING                BRAD J FINKELSTEIN                 JEFFREYS SAMUELS
W*lT^'i^"ft«K;VF»5SlWLE                                                                                                ROBERTO FINZI                       DALE M SARRO
                                                                             2-2 UCH1SA1WAICHO 2-CHOME                 PETER E FISCH                      TERRY E SCHIMEK
                                                                                                                      ROBERTC FLEDER                       KENNETH M SCHNEIDER
                                                                       CH1YODA-KU, TOKYO 10O-0O1 1. JAPAN              MARTIN FLUMENBAUM                   ROBERT B SCHUMER
                                                                             TELEPHONE t B I - a i 3397-65 0 !        ANDREW J FOLEY                      JAMES H SCHWAB
                                                                                                                       HARRIS B FREIDUB                    JOHN M SCOTT
                                                                                                                       MANUEL S FREY                       STEPHEN J SHIM5HAK
                                                                                                                       ANDREW L GAINES                     DAVID R SICULAR
W B I T e R ' f e ^ H ^ t T E M ^ l L ADDRESS                                   TORONTO-DOMINION CENTRE                KENNETH A GALLO                     MOSES SILVERMAN
                                                                                                                       MICHAEL E GERTZMAN                  STEVEN SIMKIN
                                                                          77 KING STREET WEST, SUITE 31O0              PAUL D GINSBERG                     JOSEPH J SIMONS
                                                                                                                       ADAM M GIVERTZ                      MARILYN SOBEL
                                                                                               PO BOX 2 2 6            SALVATORE GOGLIORMELLA              AUDRAJ SOLOWAY
                                                                                 TORONTO, ONTARIO M3K I J 3            ROBERT D GOLDBAUM                   TARUN M STEWART
         rfinzi@paulweiss.com                                                    TELEPHONE (4 I 6) 504 OS20
                                                                                                                       NEIL GOLDMAN
                                                                                                                       ERIC S GOLDSTEIN
                                                                                                                                                           ERIC ALAN STONE
                                                                                                                                                           A1DAN SYNNOTT
                                                                                                                                                           ROBYN F TARNOFSKY
                                                                                                                       ERIC GQODISON
                                                                                                                       CHARLES H GOOGE. JR                 MONICA K THURMOND
                                                                                                                       ANDREW G GORDON                     DANIEL J TOAL
                                                                                       2001 K STREET. NW               UDI GROFMAN                         LIZA M VELAZQUEZ
                                                                                                                       NICHOLAS GROOMBRIDGE                MARIA T VULLO
                                                                               WASHtNGTON DC 2O0O6-IO47                BRUCE A GUTENPLAN                   ALEXANDRA M WALSH*
                                                                                 TELEPHONE 1202) 223-7300              GAINES GWATHMEY III                 LAWRENCE G WEE
                                                                                                                       ALAN S HALPER1N                     THEODORE V WELLS, JR
                                                                                                                       JUSTIN G HAMILL                     BETH A WILKINSON
                                                                                                                       CLAUDIA HAMMERMAN                   STEVEN J WILLIAMS
                                                                          500 DELAWARE AVENUE, SUITE 20O               GERARD E HARPER                     LAWRENCE I WITQORCHJC
                                                                                                                       BRIAN S HERMANN                     MARK B WLAZLO
                                                                                       POST OFFICE BOX 32              ROBERT M HIR3H                      JULIA MASON WOOD
                                                                                                                       MICHELE HIRSHMAN                    JORDAN E YARETT
                                                                               WILMINGTON. DE 19S99-0032               MICHAEL S HONG                      KAYE N YOSHINO
                                                                                 TELEPHONE <302> SSS-4410              JOYCE S HUANG                       TONG YU
                                                                                                                       DAVID S HUNTINGTON
                                                                                                                       LORETTA A IPPOLtTO

                                                                                                                                                          TRACEYA ZACCONE
                                                                                                                                                          T ROBERT ZOCHOWSKI JR
                                                                                 July 9, 2013                         •NOT ADMITTEO TO THE NEW YORK BAR




                              Daniel Zelenko, Esq.
                              Glen McGorty, Esq.
                              Crowell & Moring LLP
                              590 Madison Avenue
                              New York, NY 10022

                                                                                   Re: Ali Rashid

                              Dear Dan and Glen:

                                            As discussed, we set out below the basis upon which Apollo Global
                              Management LLC ("Apollo") is prepared to make available to you copies of certain
                              materials concerning Ali Rashid (the Materials")-

                                              Apollo is prepared to provide copies of the Materials to you on a
                               confidential basis and for the express purpose of enabling Crowell & Moring LLP to
                               advise Ali Rashid in relation to Apollo's review of Mr. Rashid's expenses, provided,
                               however that you agree to the following terms:

                                              1.      You may show Mr. Rashid copies of the Materials and discuss the
                               material with him, but you may not provide him copies of the Materials.

                                               2.     Other than as provided above, you will not disclose the existence
                               of or discuss the Materials, any information regarding the review of Mr. Rashid's
                               expenses being carried out by Apollo, or any information contained in the Materials with
                               any third party, or provide copies of the Materials to any other third party, unless required
       Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 6 of 15




PAUL, WEISS, RIFKIND, W H A R T O N 6? GARRISON LLP
       Daniel Zelenko, Esq.



       to do so by law (and in which case you will notify Apollo promptly of any such
       requirement).

                     3.      Upon request from Apollo, Crowell & Moring LLP will
       immediately return the Materials (and all copies of the Materials) to us.

                        If the foregoing is acceptable to you, please sign below and return the
        letter to me.



                                            <*• - Very truly ybvrs^             ,


                                                 Roberto Finzi



        AGREED:         -^SZJ&Z-                          J-1) 7 i°iJ
Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 7 of 15




    EXHIBIT 2
                   Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 8 of 15



Weintraub, Benjamin L.

From:                                        Sipoura Barzideh
Sent:                                        Thursday, August 1, 2013 1:31 PM
To:                                          McGorty, Glen
Cc:                                          Zelenko, Daniel; Kotwani, Namrata; Walter G Ricciardi; Roberto Finzi
Subject:                                     RE: Common Interest Privilege Document



Glen, Namrata:

Thank you for the spreadsheets you have provided. We would like to remind you that we are not in a position to
enter in a joint defense agreement with your client. We are willing to accept the information you provided on
the same basis as the interview we conducted with Ali. The information is considered privileged, however, the
privilege belongs to Apollo. Apollo may choose to waive this privilege without Ali's consent, and Ali will not
have a say in the disclosure of this information, if the company chooses to waive the privilege.

Thank you,

Sipoura

Sipoura Barzideh | Associate
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
(212) 373-3161 (Direct Phone) | (212) 492-0161 (Direct Fax)
sbarzideh@paulweiss com I www.paulweiss.com




  "McGorty, Glen" --08/01/2013 11:33:35 AM—Sipoura, Attached is the DRAFT spreadsheet showing the modifications
and edits based on our session

From "McGorty, Glen"
To Sipoura Barzideh/PaulWeiss@PAULWEISS,
Cc. "Zelenko, Daniel", "Kotwani, Namrata"
Date. 08/01/2013 11:33 AM
Subject RE: Common Interest Privilege Document




Sipoura,

Attached is the DRAFT spreadsheet showing the modifications and edits based on our session last Monday in your office when Mr.
Rashid was able to review the calendar and email.

I will be meeting with Mr. Rashid later this afternoon and will continue on the outstanding projects including (1) providing trip
summaries for each of the business trips taken during the period; and (2) reviewing and categorizing the expenses since April 2013.

Thanks,
Glen
                     Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 9 of 15




Glen 6. McGorty
grncgorty@crowell.com
Direct: 1.212.895.4246 | Fax: 1.212.895.4201

Crowell & Moring LLP | www crowell com
590 Madison Avenue, 20th Floor
New York, NY 10022

Privileged and Confidential
Attorney-Client Communication
Attorney Work Product
This message contains privileged and confidential information IF IT WAS SENT TO YOU BY MISTAKE, DO NOT READ IT Instead, please notify the sender (or
postmaster@crowell com) by reply e-mail, and delete this e-mail Unauthorized dissemination, forwarding or copying of this e-mail is strictly prohibited




From: Kotwani, Namrata
Sent: Thursday, August 01, 2013 12:25 AM
To: Sipoura Barzideh
Cc: McGorty, Glen; Zelenko, Daniel
Subject: Common Interest Privilege Document

Good evening Sipoura:

Pursuant to our common interest, attached is the DRAFT spreadsheet showing:

1. Classifications w.r.t. "Missing Expenses"

Best wishes,
Namrata



Namrata Kotwani *
nkotwani@crowell.com
Direct 1.212.895.4328
* not yet admitted to practice law in New York

Crowell & Moring LLP | www crowell com
590 Madison Avenue
New York, NY 10022

[attachment "July 29 2013 Review MAR Expenses Paul Weiss_Draft_Attny Work Product.xlsx" deleted by Sipoura
Barzideh/PaulWeiss]
Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 10 of 15




     EXHIBIT 3
                                Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 11 of 15

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP                                                                                      M A T T H E W W. A B B O T T
                                                                                                                                  EDWARD T. A C K E R M A N
                                                                                                                                  J A C O B A. ADLERSTE1N
                                                                                                                                                                                       BRIAN M. J A N S O N
                                                                                                                                                                                       JAREN J A N G H O R B A N I
                                                                                                                                                                                       MEREDITH J . KANE
                                                                                                                                  A L L A N J . ARFFA                                  J O N A T H A N S. KANTER
1 2 8 5 AVENUE OF T H E AMERICAS                               , O F F I C E T O W E R A , S E I J I N S FORTUNE P L A Z A        ROBERT A. A T K I N S                                ROBERTA A, K A P L A N
                                                                                                                                  DAVID J . B A L L                                    BRAD S. KARP
NEW YORK. NEW YORK 100 1 9 - 6 0 6 4                                              NO. 7 D O N G S A N H U A N Z H O N O L U       SCOTT A. BARSHAY                                     PATRICK N. KARSNITZ
                                                                                                    CHAOYANG DISTRICT             J O H N F. B A U G H M A N                           J O H N C. KENNEDY
                                                                                                                                  L Y N N B BAYARD                                     BRIAN KIM
TELEPHONE (2125 3 7 3 - 3 0 0 0                                                                          BEIJ1N0 1 0 0 O 2 0      D A N I E L J. S E L L E R                           A L A N W. KORNBERG
                                                                                                                                  CRAIG A. B E N S O N                                 D A N I E L J . KRAMER
                                                                                   PEOPLE'S R E P U B L I C OF C H I N A          M I T C H E L L L. BERG                              DAVID K L A K H D H I R
L L O Y D K. GARRISON 1 1 9 4 6 - 1 9 9 1 )                                        T E L E P H O N E <e6-IO,' 5 8 2 8 - 6 3 0 0   MARK S . B E R G M A N                               STEPHEN P. L A M B *
                                                                                                                                  DAVID M. B E R N I C K                               J O H N E. LANGE
R A N D O L P H E. PAUL ( 1 9 4 6 - 1 9 5 6 )                                                                                     JOSEPH J . BIAL                                      GREGORY F. L A U F E R
S I M O N H. R I F K I N D 11950-1985)                                                                                            BRUCE B I R E N B O I M                              DANIEL J LEFFELL
                                                                  I S T H FLOOR. HON<3 KONG C L U B B U I L D I N G               H. C H R I S T O P H E R BOEHN1NG                    XIAOYU GREG L I U
LOUIS S WEISS              (19Z7-i950)                                                                                            ANGELO BONVINO                                       JEFFREY D M A R E L L
                                                                                  3 A CHATER ROAD. C E N T R A L                  JAMES L BROCHIN                                      MARCO V MASOTT1
JOHN F WHARTON             11927-1977)                                                                                            R 1 C H A R D J . BRONSTE1N                          E D W I N S MAYNARD
                                                                                                  HONG KONG                       DAVID W. B R O W N                                   DAVID W. MAYO
                                                                                     TELEPHONE (852) 2846-0300                    S U S A N N A M. B U E R G E L                       ELIZABETH R. MCCOLM
                                                                                                                                  PATRICK S C A M P B E L L "                          MARK F. M E N D E L S O H N
                                                                                                                                  J E S S I C A S. CAREY                               C L A U D I N E MEREDITH-GOUJO
                                                                                                                                  J E A N E T T E K. C H A N                           W I L L I A M B. M I C H A E L
                                                                                                         ALDER CASTLE             GEOFFREY R. CHEP1GA                                  TOBY S MYERSON
                                                                                                                                  E L L E N N. C H I N G                               JUDIE NG S H O R T E L L -
                                                                                                     IGNOBLE STREET               W I L L I A M A. C L A R E M A N                     CATHERINE NYARADY
W R I T E R ' S DIRECT D I A L N U M B E R                                                                                        L E W I S R CLAYTON                                  J A N E B O'BRIEN
                                                                                             L O N D O N ECZV 7 J U . U.K.        JAY C O H E N                                        ALEX YOUNG K OH
                                                                                  T E L E P H O N E I-44 2 0 . 7 3 S 7 1 6 0 0    K E L L E Y A. C O R N I S H                         BRAD R. O K U N
                                                                                                                                  CHRISTOPHER J , C U M M I N G S                      KELLEY O. PARKER
         212-373-3441                                                                                                             C H A R L E S E. DAVIDOW
                                                                                                                                  T H O M A S V. DE L A B A S T I D E III
                                                                                                                                                                                       VALERIE E. RADWANER
                                                                                                                                                                                       CARL L REISNER
                                                                                            FUKOKU SEIMEI B U I L D I N G         ARIEL J . DECKELBAUM                                 LORIN L. REISNER
W R I T E R ' S DIRECT F A C S I M I L E                                                                                          A L I C E B E L I S L E EATON                        WALTER a. RICCIARDI
                                                                                      2-2 UCH1SA1WA1CHO 2-CHOME                   ANDREW J. EHRLICH                                    WALTER R I E M A N
                                                                         C H I Y O D A - K U , TOKYO I 0 O - 0 0 1 1, J A P A N   GREGORY A EZRING                                     RICHARD A ROSEN
                                                                                                                                  L E S L I E GORDON FAGEN                             ANDREW N. ROSENBERG
         212-492-0441                                                                TELEPHONE i S I - 3 ) 3 3 9 7 - 6 1 0 1      MARC F A L C O N E
                                                                                                                                  ROSS A F I E L D S T O N
                                                                                                                                                                                       J A C Q U E L I N E P. R U B I N
                                                                                                                                                                                       CHARLES F. " R I C K - R U L E -
                                                                                                                                  A N D R E W C. F I N C H                             RAPHAEL M, RUSSO
                                                                                                                                  BRAD J . FINKELSTEIN                                 ELIZABETH M. SACKSTEDER
W R I T E R ' S DIRECT E-MAIL A D D R E S S                                          TORONTO-DOMINION CENTRE                      BRIAN P FINNEGAN                                     JEFFREY 0 . SAFERSTEIN
                                                                            7 7 K I N G STREET WEST, SUITE 3 100                   ROBERTO F I N Z I                                   JEFFREY B. S A M U E L S
                                                                                                                                   PETER E. FISCH                                      DALE M. SARRO
         glaufer@paulweiss.com                                                                                PO BOX 2 2 6         ROBERT C. F L E D E R
                                                                                                                                  MARTIN F L U M E N B A U M
                                                                                                                                                                                       TERRY E. SCHIMEK
                                                                                                                                                                                       K E N N E T H M SCHNEIDER
                                                                                      TORONTO, ONTARIO M 5 K 1 J 3                A N D R E W J . FOLEY                                ROBERT B. SCHUMER
                                                                                                                                  ANDREW J. FORMAN"                                    JOHN M. SCOTT
                                                                                      T E L E P H O N E ( 4 1 6 1 SS04-O52O        HARRIS B. F R E t D U S                             STEPHEN J . S H I M S H A K
                                                                                                                                   M A N U E L S. FREY                                 DAVID R. SICULAR
                                                                                                                                  A N D R E W L. G A I N E S                           MOSES SILVERMAN
                                                                                                   2 0 0 1 K STREET, N W           K E N N E T H A. GALLO                              STEVEN S I M K I N
                                                                                                                                   M I C H A E L E. G E R T Z M A N                    JOSEPH J . SIMONS
                                                                                   W A S H I N G T O N , DC 2 0 0 0 6 - 1 0 4 7   ADAM M GIVERTZ                                       AUDRA J . SOLOWAY
                                                                                                                                   SALVATORE G O G L I O R M E L L A                   SCOTT M. SONTAG
                                                                                      TELEPHONE (2021 2 2 3 - 7 3 0 0              ROBERT 0 . G O L O B A U M                          T A R U N M. STEWART
                                                                                                                                   NEIL GOLDMAN                                        ERIC A L A N STONE
                                                                                                                                   ROBERTO J . G O N Z A L E Z -                       A I D A N SYNNOTT
                                                                                                                                  C A T H E R I N E L. G O O D A L L                   MONICA K. T H U R M O N D
                                                                            SOO D E L A W A R E A V E N U E . S U I T E 2 0 O      ERIC GOODiSON                                        DANIEL J . TOAL
                                                                                               POST OFFICE BOX 3 2                 C H A R L E S H GOOGE, JR                            LIZA M VELAZQUEZ
                                                                                                                                  A N D R E W G. GORDON                                 LAWRENCE G. W E E
                                                                                    WILMINGTON, DE 19399-0032                      UDI G R O F M A N                                   THEODORE V. W E L L S , JR.
                                                                                                                                   NICHOLAS GROOMBRIDGE                                STEVEN J. W I L L I A M S
                              October 5, 2016                                        TELEPHONE 1302) 655-44 IO                     BRUCE A. G U T E N P L A N
                                                                                                                                   G A I N E S GWATHHEY. I l l
                                                                                                                                                                                        L A W R E N C E I. W1T0ORCH1C
                                                                                                                                                                                        MARK B, W L A Z L O
                                                                                                                                   A L A N S. H A L P E R I N                          J U L I A MASON WOOD
                                                                                                                                   JUSTIN G HAMILL                                     J E N N I F E R H, W U
                                                                                                                                   CLAUDIA HAMMERMAN                                   BETTY YAP"
                                                                                                                                   B R I A N S. H E R M A N N                          JORDAN E YARETT
                                                                                                                                   MICHELE HIRSHMAN                                     KAYE N. YOSHINO
                                                                                                                                   M I C H A E L S . HONG                              TONG YU
                                                                                                                                   DAVID S. H U N T I N G T O N
                                                                                                                                   AMRAN HUSSEIN
                                                                                                                                   LORETTA A. (PPOLITO                                 TRACEY A. ZACCONE
                                                                                                                                                                                       TAURIE M ZE1TZER
                                                                                                                                                                                       T. ROBERT Z O C H O W S K I . JR

                                                                                                                                  *NO'r A O M H T K I ) i o rnfc N E W Y O R K S A K




                                                FOIA CONFIDENTIAL TREATMENT REQUESTED BY APOLLO



                              By E-Mail and Federal Express

                              Donna K. Norman, Esq.
                              U.S. Securities & Exchange Commission
                              100 F. Street, N.E.
                              Washington, DC 20549

                                                 Certain Apollo Investment Management, LP Fee Practices, HO-12597

                               Dear Donna:

                                              On behalf of Apollo Global Management, LLC ("Apollo"), we are
                               producing documents in connection with the informal information request that the U.S.
                               Securities and Exchange Commission (the "Commission") sent to Apollo on July 27,
                               2015 (the "Request"), and our subsequent correspondence with you. For security
                               purposes, the enclosed disc has been encrypted. The password will be sent separately by
                               email. At your request, we have sent a copy of the enclosed materials both directly to
          Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 12 of 15


P A U L , W l i I S S , R I I ' K I N D , WIIARTC^KI & G A R R I S O N   LLP


         Donna K. Norman, Esq.


         you and to the ENF-CPU at the address specified in the Request. The documents are
         bates-stamped APOLLO00042321 to APOLLO00044776.

                         Consistent with your request to us during the recent interview of a Paul,
         Weiss associate, the enclosed materials consist of email communications (and any
         attachments) between Paul, Weiss lawyers and Ali Rashid's lawyers at Crowell &
         Mooring LLP concerning the investigation into Mr. Rashid's expenses in the latter part of
         2013. As a professional courtesy, we notified Mr. Rashid's lawyers that we would be
         producing these materials. Mr. Rashid's lawyers have advised us that they are not
         waiving any right to assert that any of the enclosed materials are subject to a common
         interest privilege and have asked us to withhold any email communications between their
         firm and ours before the afternoon of August 1, 2013 on the basis of such a privilege. We
         have not withheld any responsive materials on privilege grounds.

                         Please do not hesitate to call us if you have any questions about any of the
         materials we have produced today, or about anything else concerning Apollo's response
         to the Request.

                        The provision of the enclosed materials is not intended to, and does not,
         waive any applicable privilege or other legal basis under which information or materials
         may be protected from disclosure. If it were found that the provision of these materials
         constitutes the disclosure of otherwise privileged matters, such disclosure would be
         inadvertent, and is not intended to, and does not, waive the attorney-client privilege or
         any other protections.

                                  Request for Confidential Treatment Under FOIA

                        We would respectfully request FOIA confidential treatment of this letter
         and the enclosed materials. It is Apollo's position that this letter and the enclosed
         materials are not "agency records" within the meaning of the Freedom of Information
         Act, 5 U.S.C. § 552, as amended ("FOIA"), or under the relevant rules of the
         Commission, 17 C.F.R. § 200.80 et seq., and therefore believe that they may not be
         disclosed to third parties without our prior consent. In this regard, we have marked the
         enclosed materials, "FOIA CONFIDENTIAL TREATMENT REQUESTED BY
         APOLLO."

                        We request notice of any demand made upon the Commission, pursuant to
         FOIA or otherwise, for the enclosed materials, and expect the Commission to deny such a
         request. In the event that any of the enclosed materials are determined to be "agency
         records" within the meaning of FOIA, we request confidential treatment for such
         materials pursuant to FOIA and the applicable rules of the Commission thereunder.

                         We would also appreciate being advised promptly of any determination
          not to accord confidential treatment to this letter or to the enclosed materials. We further
          request that upon the conclusion of the Commission's investigation and litigation work,
          Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 13 of 15


P A U L , W E I S S , R I F K I N D , W H A R T O N 6? G A R R I S O N   LLP


         Donna K. Norman, Esq.

         this letter, and any copies made thereof, be returned to me as soon as possible, We are
         sending a copy of this letter to the Commission's FOIA Officer.

                        The requests set forth in the preceding paragraphs also apply to any
         memoranda, notes, transcripts or other writings of any sort that are created by, or at the
         request of, an employee of the Commission and that (i) incorporate, include or relate to
         any of the Confidential Materials or (ii) refer to any conference, meeting or telephone
         conversation between employees of the Commission and Apollo, their employees,
         counsel or other representatives, relating to the enclosed materials.

                                                        Very truly yours,



                                                        Gregory F. Laufer

         Enclosure



         cc: (w/ enclosure)             ENF-CPU
                                        U.S. Securities and Exchange Commission
                                        100 F Street N.E.
                                        Washington, DC 20549
                                        Mailstop 5973

         (w/o enclosure)
                                        FOIA Officer
                                        Office of Freedom of Information and Privacy Act Operations
                                        Securities and Exchange Commission
                                        100 F. Street, N.E.
                                        Washington, DC 20549
Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 14 of 15




     EXHIBIT 4
               Case 1:17-cv-08223-PKC Document 56-2 Filed 10/15/18 Page 15 of 15




From: Ehrlich, Andrew J
Sent: Wednesday, March 1, 2017 10:16 PM
To: Norman, Donna K. <NormanD@SEC.GOV>; Thompson, Duane <ThompsonD@SEC.GOV>
Cc: Laufer, Gregory <glaufer@paulweiss.com>
Subject: Apollo Global Management / / Ali Rashid

Donna, Duane,

I wanted to memorialize our recent discussions concerning privilege. It is Apollo's position that from the point in time
that Ali Rashid retained Crowell & Moring as counsel, in early July 2013, that communications between Paul, Weiss, on
the one hand, and Crowell & Moring, on the other, on matters concerning Mr. Rashid's T&E charges are not subject to a
common-interest privilege. There was, at that point, adversity between Mr. Rashid and Apollo, such that
communications with Crowell & Moring on this subject were not subject to a common interest protection. We made
this position on privilege clear at the time of Crowell & Moring's retention. For this reason, at the Staff's request,
Apollo produced all communications between Paul, Weiss and Crowell & Moring from the point of Crowell & Moring's
retention, forward, concerning the T&E expense issue that we understand you to be investigating.

Ms. Barzideh's e-mail of August 1, 2013 was sent as a protective matter, and if any communications between Apollo and
Crowell were subject to privileges, we wished to make clear that any such privilege would be Apollo's to waive. We do
not believe that the production of the communications between Crowell & Moring and Paul, Weiss constitutes the
waiver of any privilege, and, for the avoidance of doubt, Apollo does not waive any privilege or work product protection
in connection with this matter, as to which it reserves all of its rights.

Please do not hesitate to let me know if you have any questions.

Regards,
Andrew



Andrew J. Ehrlich | Partner (Bio)
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
(212) 373-3166 (Direct Phone) | (212) 492-0166 (Direct Fax)
aehrlich@paulweiss.com | www.paulweiss.com
